jhorvath@gmx.deDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2020 has been entered.
 

	
Status of Claims
Claims 1 and 10 have been amended. 
Claims 1-6, 8-17, 19 and 20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 10-17 and 19-20 are drawn to methods (i.e., a process) while claims 1-6 and 8-9 are drawn to a computer network (computer server, computing device) (i.e., a machine/manufacture). As such, claims 1-6, 8-17, 19 and 20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 10) recites/describes the following steps:
determining a position of the customer when the customer is disposed in proximity to the first location, and 
determining a position of each of the plurality of employee[s]; 
determin[ing] the position of the customer when the customer is disposed at the first location and the position of each of the plurality of employee[s]; when the customer is disposed at the first location, to send a help request message; 
select[ing] one of the plurality of employee[s] for assisting a shopper and to send a help instruction message to the selected employee and in response to the help request message, a help instruction message to the selected employee generated in response to the help request message; 
sending an employee information message to the customer computing device, the employee information message comprising at least an estimated time of arrival of the employee associated with the selected employee computing device, 

These steps, under its broadest reasonable interpretation, describe or set-forth determining the position of a customer and the position of an employee and sending a help instruction message to the employee to provide assistance to the customer, which amounts to a fundamental practice and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.
Furthermore, these steps (wherein the shopper profile includes a churn score … determined by at least a calculation of an average time between the customer’s purchases, and a conversion rating determined by at least a calculation of an average between the customer’s first show of intent to purchase a product and the customer’s purchase of the product), under its broadest reasonable interpretation, encompass mathematical calculations. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.
Furthermore, these steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) identifying a user in a specific area and sending an employee to assist who is wearing a name identifier (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the "mental processes" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).



Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"a computing server" 
“computing device"
 “electronic communication network”
 “electronic beacons” 
“Bluetooth ® ”
wherein the computer server includes a shopper profile associated with the customer computing device 
wherein the shopper profile includes a churn score associated with the customer computing device determined by at least a calculation of an average time between the customer’s purchases, and a conversion rating determined by at least a calculation of an average between the customer’s first show of intent to purchase a product and the customer’s purchase of the product
wherein the computer server further comprises a data request and response service channel and is further configured to send, in response to receiving processed data for a sales transaction from a store payment system, a next best action to said selected employee computing device using said data request and response service channel, said next best action being based on a location, said shopper profile, and processed data from the store payment system.

The requirement to execute the claimed steps/functions "by a computer server" is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “a customer computing device configured to communicate with the computer server..." and "electronic beacons disposed at the first location (for determining a customer position)…" and “wherein the shopper profile includes a churn score” and “wherein the computer server includes a shopper profile associated with the customer computing device” and “wherein the computer server further comprises a data request and response service channel and is further configured to send, in response to receiving processed data for a sales transaction from a store payment system, a next best action to said selected employee computing device” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-6, 8, 9, 11-17, 19, and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8, 9, 11-17, 19, and 20  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).




Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions by a computer server" is equivalent to adding the words "apply it" on a generic computer and/or 1nere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “a customer computing device configured to communicate with the computer server..." and "electronic beacons disposed at the first location (for determining a customer position)…" and “wherein the shopper profile includes a churn score” and “wherein the computer server includes a shopper profile associated with the customer computing device” and “wherein the computer server further comprises a data request and response service channel and is further configured to send, in response to receiving processed data for a sales transaction from a store payment system, a next best action to said selected employee computing device” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “a customer computing device configured to communicate with the computer server..." and "electronic beacons disposed at the first location (for determining a customer position)…" and “wherein the shopper profile includes a churn score” and “wherein the computer server includes a shopper profile associated with the customer computing device” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more''. (See MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Furthermore, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving/sending data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving/ sending data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with 

Dependent claims 2-6, 8, 9, 11-17, 19, and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8, 9, 11-17, 19, and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, Jr. et al. (2016/0171577) in view of Longino (2014/0244437) and Azar et al. (2015/0235161).

Claim 1
Robinson Jr. et al discloses a system and method of providing in-person retailer assistance to customers of a retail enterprise: 
a computer server; a customer computing device configured to communicate with the computer server; a plurality of employee computing devices disposed at a first location and configured to communicate with at least one of the computer server and the customer computing device (Robinson, Jr [0004]);  Where the reference teaches “determining with the processor a customer location within the brick-and-mortar outlet based on the identified one or more locations, and wirelessly transmitting to one or more of the plurality of employee mobile communication devices, under control of the processor, the help request and an identity of the customer associated in the first or second database with the matching one of the plurality of customer codes and the customer location within the brick-and-mortar outlet.
wherein the computer server includes a shopper profile associated with the customer computing device (Robinson Jr [0061][0057]);

a plurality of electronic beacons disposed at the first location and configured for determining a position of the customer computing device when the customer computing device is disposed in proximity to the first location, and configured for determining a position of each of the plurality of employee computing devices; wherein the computer server is configured to communicate with the plurality of electronic beacons to determine the position of the customer computing device when the customer computing device is disposed at the first location and the position of each of the plurality of employee computing devices; wherein the customer computing device is configured, when the customer computing device is disposed at the first location, to send a help instruction message  generated in response to the help request message to the selected employee computing device (Longino [0033]); Where the reference discloses several methods of determining the position and location of both customers and employees. Examiner interprets the references “access points” to satisfy the limitation requirement of an electronic positioning device or beacon because the specification teaches at para [0005] that the beacons are configured for determining positions of devices. It would be obvious to modify access points with beacons. See Figure 3 and  “Since GPS signals do not easily propagate through the walls and structures of some building, an alternate method of identifying the location of a mobile smart device within the store 300 may be required. The alternate method uses the access points 380, 381, 382, 383 to triangulate the location of mobile smart devices as they communicate with the access points 380, 381, 382, 383. The access points 380, 381, 382, 383 determine the received signal strengths of a transmission from any mobile smart device (employee and customer) to determine the location of the mobile smart device within the store 300.”
and wherein the computer server is configured to send an employee information message to the customer computing device, the employee information message comprising at least an estimated time of arrival of the employee associated with the selected employee computing 3 of 12App. No. 15/073,855 Amendment dated March 18, 2019 Reply to Office Action of December 17, 2018 device, (Longino [0006][0007]); See “it would be desirable to provide a solution that provides assistance to customers that need help with an item or have a question…[0007] “the software application provides the person with the expected arrival time for store personnel after a request for assistance has been made by the person”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Robinson Jr., the method of estimating time of arrival for the employee responding to the message, as taught by Longino, to add efficiency and management of customer expectations to the process of in person assistance to a customer which allows for a better customer experience.
Robinson Jr. et al nor Longino disclose conversion calculations or an automatic delivery of the help message. Azar teaches:
the computer server is configured to select one of the plurality of employee computing devices for assisting a shopper associated with the customer computing device: and the computer server is configured to send a help instruction message to the selected employee computing device (Azar [0038]). Where the reference teaches that employee events are triggered (automatic) based on tracking rules.
wherein the shopper profile includes a churn score associated with the customer computing device determined by at least a calculation of an average time between the customer’s purchases, and a conversion rating determined by at least a calculation of an average between the customer’s first show of intent to purchase a product and the customer’s purchase of the product (Azar [0043][0044][0052]). Where the reference teaches that “Conversion Rate by Time of Day can be calculated when merging Point of Sale data with data from the store personnel management system 340. From such data, management can determine the optimal times of day to staff (and staff employees in certain departments and locations) based on when and how customers shop. The store personnel management system 340 will also permit management to understand interaction rates how they impact sales conversion and revenue.” The reference also teaches in [0039] that the store can track the length of time that a customer device was within a specific zone. It is the position of the Examiner that the reference teaches that the point of sale data can be tracked and correlated against employee staffing (more transactions means more staff) and that the reference also teaches tracking how long customers spend in the store and that the limitations have been satisfies by the cited prior art. Lastly, Azar teaches The store personnel management system 340 can produce information, that when merged with point of sale information, can be used to identify conversion rates or redemption rates for the offer issued by an employee, where the show of intent is when the employee issues the customer an offer.
wherein the computer server further comprises a data request and response service channel and is further configured to send, in response to receiving processed data for a sales transaction from a store payment system, a next best action to said selected employee computing device using said data request and response service channel, said next best action being based on a location, said shopper profile, and processed data from the store payment system (Azar [0019][Figure 1][0020][0055][0066][0075]). Where the reference teaches a system that tracks and monitors commercial activities which include “a customer may be engaging with an employee cashier in a purchase activity.” The reference further teaches the data is collected by retail headquarters which is connected to the servers. Lastly [0056], see “The information system can further operate to suggest activity to the employee from the detection of customer movements, targeted zones, and other strategies [location, said shopper profile, and processed data from the store payment system]. Based on the customer and employee activity (including movements of the customer and the employee across the store), customer-based assistance and shopping information such as coaching, custom offers, sales information, and the like can be suggested and provided (operation 412), and downloaded and received by the appropriate device.”
Azar does not explicitly disclose in response to receiving processed data for a sales transaction from a store payment system, a next best action to said selected employee computing device using said data request and response service channel. However, Azar teaches that based on customer and employee activity, which Examiner uses BRI to determine is the engagement in purchase activity in para [0020], the appropriate device [selected employee] receives [next best action] coaching, custom offers [upsell recommendations] and sales information etc. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that next best action would be the suggestions issued to the employee device, to further enhance the customer experience with personalized follow up. 
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Robinson Jr. and the arrival time of the employee as taught by Longino, the method of automatically sending a message to a customer in need of assistance, as taught by Azar, because providing human sources of information has become more important to the profitability of the store and can encourage sales (Azar [0002][Claim 21]).
Claim 2
Robinson Jr. discloses the following limitations as shown:
wherein each employee computing device is assigned to at least one of a plurality of expertise categories; the help request message includes a current position of the customer computing device: each possible position of the customer computing device is associated with one of the expertise categories; and the selected computing device is assigned to the expertise category associated with the current position of the customer computing device (Robinson, Jr [0104]). Where the reference teaches that the performance rating for the type of help requested is a factor when matching employees to customers. See “if the type of help requested is for an out-of-stock item and employee E2 has a high performance rating for such work, W2, will be a high weighting factor.’
Claim 3
Robinson Jr. discloses the following limitations as shown:
wherein the computer server includes a ranking of preferred employee computing devices for the customer computing device, and the computer server is configured to select the selected employee computing device according to the ranking (Robinson, Jr [0063][0104]).


Claim 4
Robinson Jr. et al discloses the following limitations as shown. Longino discloses the sharing of the employee arrival time. Robinson Jr. et al  nor Longino disclose an automatic delivery of the help message. Azar teaches:
wherein the customer computing device is configured to automatically generate and transmit the help request message if a current position of the customer computing device does not change for a predetermined amount of time (Azar [0038]). Where the reference teaches that employee events are triggered (automatic) based on tracking rules (unchanged current position of a customer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Robinson Jr. and the arrival time of the employee as taught by Longino, the method of automatically sending a message to a customer in need of assistance, as taught by Azar, because providing human sources of information has become more important to the profitability of the store and can encourage sales (Azar [0002][Claim 21]).
Claim 5
Robinson Jr. et al discloses the following limitations as shown. Robinson Jr. does not disclose BLUETOOTH ®. Longino teaches:
wherein the customer computing device is configured to communicate with the plurality of electronic beacons via BLUETOOTH low energy technology (Longino [0035]). See “The location may suitably be provided by the GPS 235…If these methods are not available, the customer assistance application 216, using the WIFI and Bluetooth communications controller 240, will ping the WIFI network of the store 300 and request location information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Robinson Jr., the method of communicating via BLUETOOTH ® as taught by Longino, in case other methods are not available (Longino [0035]).

Claim 6 
Robinson Jr. et al discloses the following limitations as shown. Robinson Jr. does not disclose BLUETOOTH ®. Longino teaches:
wherein the selected employee computing device is to communicate with the plurality of electronic beacons via BLUETOOTH low energy technology(Longino [0035]). See “The location may suitably be provided by the GPS 235…If these methods are not available, the customer assistance application 216, using the WIFI and Bluetooth communications controller 240, will ping the WIFI network of the store 300 and request location information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Robinson Jr., the method of communicating via BLUETOOTH ® as taught by Longino, in case other methods are not available (Longino [0035]).
Claim 7
Robinson Jr. discloses the following limitations as shown:
wherein the computer server includes a shopper profile associated with the customer computing device (Robinson, Jr [0061]).  See “a unique, corresponding enterprise membership services identification code, EMS ID, as briefly described hereinabove. The EMS ID associated with each customer is entered into the server 12 is stored along with the customer's profile data in the customer account data 404, and can be used thereafter to access the customer's EMS account.”


Claim 8
Robinson Jr. discloses the following limitations as shown:
wherein the shopper profile further includes a spending propensity, a primary segment, a loyalty rating, a spending capacity, a purchasing behavior, purchasing history from online browsing, in store behavior and social media, and returns history, (Robinson, Jr [0031]).  Regarding customer profile information “In some embodiments, the main server 12 illustratively hosts an enterprise member or membership services (EMS) program which may include or otherwise have access to a virtual coupon bank and/or a customer purchase history database containing purchase histories of one or more customers of the retail enterprise 11.”


Claim 9
Robinson Jr. et al discloses the following limitations as shown. Longino discloses the sharing of the employee arrival time. Robinson Jr. et al  nor Longino disclose an automatic delivery of the help message. Azar teaches:
wherein the computer server is configured to select one of the plurality of employee computing devices according to a proximity of the selected computing device (Azar [0041][0042]). See “In addition the store personnel management system 340 can identify customers that have not received a service interaction- and prompt store personnel to engage.” See [0042] where employees are deployed to zones or identified customers (identified customers are interpreted to be customers that are close by).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Robinson Jr. and the arrival time of the employee as taught by Longino, the method of automatically sending a message to a customer in need of assistance, as taught by Azar, because providing human sources of information has become more important to the profitability of the store and can encourage sales (Azar [0002][Claim 21]).

Claim 10
Robinson Jr. discloses the following limitations as shown. 
providing a computer server configured to communicate with a customer computing device via the electronic communication network; providing a plurality of employee computing devices disposed at a first location and configured to communicate, via the electronic communication network, with at least one of the computer server and the customer computing device (Robinson, Jr [0004]);  Where the reference teaches “determining with the processor a customer location within the brick-and-mortar outlet based on the identified one or more locations, and wirelessly transmitting to one or more of the plurality of employee mobile communication devices, under control of the processor, the help request and an identity of the customer associated in the first or second database with the matching one of the plurality of customer codes and the customer location within the brick-and-mortar outlet.
providing a plurality of electronic beacons disposed at the first location; determining, via at least a first one of the plurality of beacons, a position of the customer computing device when the customer computing device is disposed in proximity to the first location (Robinson, Jr [0044][0074]);
wherein the computer server includes a shopper profile associated with the customer computing device (Robinson Jr [0061][0057]);
Robinson Jr. does not disclose estimated time of arrival for the employee responding to the message. Longino teaches:
determining, via at least a second one of the plurality of electronic beacons, a position of each of the plurality of employee computing devices; receiving, at the computer server, a help request message from the customer computing device;  5 of 12App. No. 15/073,855 Amendment dated March 18, 2019 Reply to Office Action of December 17, 2018 selecting, via the computer server, a selected employee computing device of the plurality of employee computing devices for assisting a shopper associated with the customer computing device; sending, via the computer server and in response to the help request message, a help instruction message to the selected employee computing device (Longino [0033]); Where the reference discloses several methods of determining the position and location of both customers and employees. Examiner interprets the references “access points” to satisfy the limitation requirement of an electronic positioning device or beacon. See Figure 3 and  “Since GPS signals do not easily propagate through the walls and structures of some building, an alternate method of identifying the location of a mobile smart device within the store 300 may be required. The alternate method uses the access points 380, 381, 382, 383 to triangulate the location of mobile smart devices as they communicate with the access points 380, 381, 382, 383. The access points 380, 381, 382, 383 determine the received signal strengths of a transmission from any mobile smart device to determine the location of the mobile smart device within the store 300.”
and sending, via the computer server, an employee information message to the customer computing device, the employee information message comprising at least an estimated time of arrival of the employee associated with the selected employee computing device (Longino [0006][0007]); See “it would be desirable to provide a solution that provides assistance to customers that need help with an item or have a question…[0007] “the software application provides the person with the expected arrival time for store personnel after a request for assistance has been made by the person”

Robinson Jr. et al nor Longino disclose conversion calculations or an automatic delivery of the help message. Azar teaches:
wherein the shopper profile includes a churn score associated with the customer computing device determined by at least a calculation of an average time between the customer’s purchases, and a conversion rating determined by at least a calculation of an average between the customer’s first show of intent to purchase a product and the customer’s purchase of the product (Azar [0043][0044][0052]). Where the reference teaches that “Conversion Rate by Time of Day can be calculated when merging Point of Sale data with data from the store personnel management system 340. From such data, management can determine the optimal times of day to staff (and staff employees in certain departments and locations) based on when and how customers shop. The store personnel management system 340 will also permit management to understand interaction rates how they impact sales conversion and revenue.” The reference also teaches in [0039] that the store can track the length of time that a customer device was within a specific zone. It is the position of the Examiner that the reference teaches that the point of sale data can be tracked and correlated against employee staffing (more transactions means more staff) and that the reference also teaches tracking how long customers spend in the store and that the limitations have been satisfies by the cited prior art. Azar teaches The store personnel management system 340 can produce information, that when merged with point of sale information, can be used to identify conversion rates or redemption rates for the offer issued by an employee, where the show of intent is when the employee issues the customer an offer.
Robinson Jr. et al nor Longino disclose an automatic delivery of the help message. Azar teaches:
selecting, via the computer server, a selected employee computing device of the plurality of employee computing devices for assisting a shopper associated with the customer computing device: sending, via the computer server, a help instruction message to the selected employee computing device (Azar [0038]). Where the reference teaches that employee events are triggered (automatic) based on tracking rules.
receiving, at the computer, processed data for a sales transaction from a store payment system (Azar [0020]); Where the reference teaches a system that tracks and monitors commercial activities which include “a customer may be engaging with an employee cashier in a purchase activity.”
wherein the employee information message is sent via a data request and response service channel of the computer server in response to receiving said process data for a sales transaction from the store payment system, and further comprises a next best action being based on a location, said shopper profile, and said process data from the store payment system (Azar [0019][Figure 1][0020][0055][0066][0075]). Where the reference teaches a system that tracks and monitors commercial activities which include “a customer may be engaging with an employee cashier in a purchase activity.” The reference further teaches the data is collected by retail headquarters which is connected to the servers. Lastly [0056], see “The information system can further operate to suggest activity to the employee from the detection of customer movements, targeted zones, and other strategies [location, said shopper profile, and processed data from the store payment system]. Based on the customer and employee activity (including movements of the customer and the employee across the store), customer-based assistance and shopping information such as coaching, custom offers, sales information, and the like can be suggested and provided (operation 412), and downloaded and received by the appropriate device.”
Azar does not explicitly disclose in response to receiving processed data for a sales transaction from a store payment system, a next best action to said selected employee computing device using said data request and response service channel. However, Azar teaches that based on customer and employee activity, which Examiner uses BRI to determine is the engagement in purchase activity in para [0020], the appropriate device [selected employee] receives [next best action] coaching, custom offers [upsell recommendations] and sales information etc. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that next best action would be the suggestions issued to the employee device, to further enhance the customer experience with personalized follow up. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Robinson Jr. and the arrival time of the employee as taught by Longino, the method of automatically sending a message to a customer in need of assistance, as taught by Azar, because providing human sources of information has become more important to the profitability of the store and can encourage sales (Azar [0002][Claim 21]).

Claim 11
Robinson Jr. discloses the following limitations as shown:
wherein each employee computing device is assigned to at least one of a plurality of expertise categories (Robinson, Jr [0104]). Where the reference teaches that the performance rating for the type of help requested is a factor when matching employees to customers. See “if the type of help requested is for an out-of-stock item and employee E2 has a high performance rating for such work, W2, will be a high weighting factor.’
Claim 12
Robinson Jr. discloses the following limitations as shown:
wherein the help request message includes the position of the customer computing device (Robinson, Jr [0005]). Where the reference teaches that the help request triggers a determination of a customer location within the brick-and-mortar outlet based on the one or more identified device locations.”
Claim 13
Robinson Jr. discloses the following limitations as shown. Robinson Jr. et al does not disclose an automatic delivery of the help message. Azar teaches:
wherein each possible position of the customer computing device is associated with one of the expertise categories; and the selected employee computing device is assigned to the expertise category associated with the customer computing device (Robinson, Jr [0063][0104]).

Claim 14
Robinson Jr. discloses the following limitations as shown:
wherein the computer server includes a ranking of preferred employee computing devices for the customer computing device, and selecting the selected employee computing device includes selecting the selected employee computing device according to the ranking (Robinson, Jr [0063][0104]).
Claim 15
Robinson Jr. et al discloses the following limitations as shown. Longino discloses the sharing of the employee arrival time. Robinson Jr. et al nor Longino disclose an automatic delivery of the help message. Azar teaches:
comprising, via the customer computing device, automatically generating and transmitting the help request message if the position of the customer computing device does not change for a predetermined amount of time (Azar [0038]). Where the reference teaches that employee events are triggered (automatic) based on tracking rules (unchanged current position of a customer).


Claim 16
Robinson Jr. et al discloses the following limitations as shown. Robinson Jr. does not disclose BLUETOOTH ®. Longino teaches:
wherein the customer computing device is configured to communicate with the plurality of electronic beacons via BLUETOOTH low energy technology(Longino [0035]). See “The location may suitably be provided by the GPS 235… If these methods are not available, the customer assistance application 216, using the WIFI and Bluetooth communications controller 240, will ping the WIFI network of the store 300 and request location information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Robinson Jr., the method of communicating via BLUETOOTH ® as taught by Longino, in case other methods are not available (Longino [0035]).

Claim 17
Robinson Jr. et al discloses the following limitations as shown. Robinson Jr. does not disclose BLUETOOTH ®. Longino teaches:
wherein the selected employee computing device is configured to communicate with the plurality of electronic beacons via BLUETOOTH low energy technology (Azar [0055]).  See “Accordingly, employee movement and shopping activities that occur within the retail environment may be tracked based on the triangulated positions that are captured for the device, over a period of time (operation 408).This tracking technique may be assisted with the use of Bluetooth beacons, NFC communications, and the detection of RFID tags at zones and defined locations in the retail environment.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Robinson Jr., the method of communicating via BLUETOOTH ® as taught by Longino, in case other methods are not available (Longino [0035]).

Claim 18
Robinson Jr. discloses the following limitations as shown:
wherein the computer server includes a shopper profile associated with the customer computing device (Robinson, Jr [0061]).  See “a unique, corresponding enterprise membership services identification code, EMS ID, as briefly described hereinabove. The EMS ID associated with each customer is entered into the server 12 is stored along with the customer's profile data in the customer account data 404, and can be used thereafter to access the customer's EMS account.”
Claim 19
Robinson Jr. discloses the following limitations as shown. 
wherein the shopper profile further includes a spending propensity, a primary segment, a loyalty rating, a spending capacity, a spending behavior, purchasing history from online browsing, in store behavior and social media, and returns history, (Robinson, Jr [0031]).  Regarding customer profile information “In some embodiments, the main server 12 illustratively hosts an enterprise member or membership services (EMS) program which may include or otherwise have access to a virtual coupon bank and/or a customer purchase history database containing purchase histories of one or more customers of the retail enterprise 11.”,

Claim 20
Robinson Jr. et al discloses the following limitations as shown. Longino discloses the sharing of the employee arrival time. Robinson Jr. et al nor Longino disclose an automatic delivery of the help message. Azar teaches:
comprising automatically applying a coupon associated with the shopper profile (Azar [0042]). See “The store personnel management system 340 can be used to deploy promotions to identified customers, sets of customers, zones in a retail environment, customers matching a certain profile, and based on real-time observed factors.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Robinson Jr. and the arrival time of the employee as taught by Longino, the method of automatically sending a message to a customer in need of assistance, as taught by Azar, because providing human sources of information has become more important to the profitability of the store and can encourage sales (Azar [0002][Claim 21]).


Response to Arguments

Applicant's arguments with regard to the rejection under 35 USC 101 have been fully considered but they are not persuasive.

Applicant Argues: Applicant respectfully submits that: (1) the claims do not recite a judicial exception, (2) the claimed subject matter is integrated into a practical application, and (3) the claims do not merely recite well-understood, routine, conventional activity.
Examiner respectfully disagrees and maintains the response from the previous rejection. The claims are directed to an abstract idea, as stated above. Additionally, Applicant’s arguments are inconsistent with the requirements of the MPEP. The MPEP does not require the Examiner to demonstrate that each and every claim element is well-understood, routine, and conventional. Such a policy would ensure any novel invention would be patent eligible, which is clearly not the case, as “even newly discovered or novel judicial exceptions are still exceptions”. The requirement to determine whether an element appends something other than what is well-understood, routine, and conventional activity applies only to additional elements under step 2B. Even then, some additional elements need not be re-evaluated under step 2B (e.g., elements that serve merely to apply an abstract idea on a generic computer, field of use limitations) because some of considerations in step 2A Prong two and step 2B overlap.

Applicant Argues: Applicant respectfully disagrees and submits that Claims I and 10 do not merely recite "methods of organizing human activity."

Examiner respectfully disagrees. The instant claims are directed to “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” because they automate the process of a customer needing assistance and alerting employees. If the claims we recited without the use of the generic computing elements, they would be 


	
Applicant Argues: Here, even assuming arguendo that the claims are determined to be directed to a judicial exception at Step 2A(l ), to which Applicant does not accede, it is apparent that the claim as a whole integrates the recited judicial exception into a practical application.

Examiner respectfully disagrees and maintains the arguments from the previous response. The claim recites two additional elements: determining a customer location and sending a help request message, and that a generic electronic appliance performs the determining an offer step. The determining and sending step is recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The computing that performs the determining step is also recited at a high level of generality, and merely automates the determining step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computing device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the computing device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.


Applicant Argues:  Applicant respectfully submits that the above-noted elements are integrated into a practical application of the judicial exception that applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. For example, Claims I and 10 do not merely recite a processor and memory; rather, Claims I and 10 each now recite a processor configured to perform a number of particular limitations involving, for example, determining a churn score associated with the customer computing device determined by at least a calculation of an average time between the customer's purchases, and a conversion rating determined by at least a calculation of an average time between the customer's first show of intent to purchase a product and the customer's purchase of the product. Thus, it is apparent that Claims 1 and 10 are not generally linking an abstract idea to a particular technology; in contrast, the claims clearly integrate the application of the recited operations with the particular technology to which the claims are directed. 

Examiner respectfully disagrees and maintains the arguments from the previous rejection. The limitation of determining a position of the customer and/ or employee, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions),. That is, other than reciting “by a processor/ memory’ electronic beacons etc.,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “via a.. plurality of beacons” language, “determining” in the context of this claim encompasses manually locating a customer/ employee. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	

Applicant Argues: In contrast, Applicant's claims expressly recite therein electronic devices which perform electronic communications and that are configured to perform particular instructions. These claim elements and their relationships are not insignificant to Applicant's claimed arrangement, but instead recite claim elements which should be accorded their full weight in determining patentability and eligibility.
Examiner respectfully disagrees. The claims as presented as a whole recite computing elements that perform in a generic manner. Generating a help request message is not an inventive concept, and is not a non-conventional arrangement. Applicant’s assertion to the contrary is conclusive, and not persuasive. That the instant claims are concerned with determining the position of a customer and the position of an employee and sending a help message to the employee to provide assistance to the customer makes this concept no less abstract.
	Additionally, "Applicant’s claim recites generic computer elements (e.g., the processor and beacons) that are utilized as tools to carry out the collection of information" (see Appeal 2019-002277). 
Applicant Argues: Therefore, Applicant respectfully submits that the above-noted elements constituting the alleged judicial exception are integrated into a practical application of the judicial exception that applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Indeed, it is apparent that Claim I is directed to more than a mere drafting effort designed to monopolize a judicial exception. In contrast, Claim I includes meaningful limits on the retails service management subject matter claimed. 2019 Revised Patent Subject Matter Eligibility Guidance, page 14.
The Applicant fails to provide support for their contention that anything more than a conventional computer would be required to perform the claimed functions. We therefore do not find the Applicant’s arguments to be persuasive. See Alice, 134 S.Ct. at 2359 (noting, in carrying out the second step, that the “the relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer”); Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333-34 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render [a] claim patent eligible.”). Finally, the Examiner is not persuaded by the Applicant’s argument that the claim will not monopolize a judicial exception. Although it may be true that there are other methods to communicate across at network, that issue is not dispositive as to whether the claim is patent eligible. SeeAriosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377 (Fed. Cir. 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”).



Applicant's arguments with regard to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: Robinson is not seen as teaching or suggesting Applicant's particular arrangement…  Longino is not seen as teaching or suggesting Applicant's particular arrangement in which the computer server further comprises a data request and response service channel and is further configured to send, in… Azar is also not seen as teaching or suggesting Applicant's particular arrangement in which the computer server further comprises a data request and response service channel and is further configured to send.

Examiner respectfully disagrees. Robinson and Longino may not teach the amended claim language, however Azar teaches sending follow up recommendations for a customer to an employee device after a purchase. See at least (Azar [0019][Figure 1][0020][0055][0066][0075]). Where the reference teaches a system that tracks and monitors commercial activities which include “a customer may be engaging with an employee cashier in a purchase activity.” The reference further teaches the data is collected by retail headquarters which is connected to the servers. Lastly [0056], see “The information system can further operate to suggest activity to the employee from the detection of customer movements, targeted zones, and other strategies [location, said shopper profile, and processed data from the store payment system]. Based on the customer and employee activity (including movements of the customer and the employee across the store), customer-based assistance and shopping information such as coaching, custom offers, sales information, and the like can be suggested and provided (operation 412), and downloaded and received by the appropriate device.”

                                   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681